EVERETT, Chief Judge
(concurring in part and dissenting in part):
Appellant was charged with rape and carnal knowledge of his 2-year-old daughter; sodomy with her; and indecent acts with her, in violation of Articles 120, 125, and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 920, 925, and 934, respectively.1 The Government’s evidence, independent of the confession, established that in the summer of 1985 the victim had gonorrhea, which in almost every instance is transferred by sexual contact. However, according to the medical evidence, the presence of gonorrhea does not prove “with *118any degree of medical certainty ... that there was penetration” or “that there was sodomy ... [o]r oral sex.” In light of this undisputed medical evidence provided by the Government’s expert witness, I conclude that, although the military judge erred in the standard of corroboration that he applied, he reached a result that in many respects was correct.
As the majority opinion observes, the Manual for Courts-Martial should not be construed to require independent evidence of the identity of the person who committed a crime.2 At 116. The 1951 Manual made clear that such corroboration was unnecessary. Para. 140a, Manual for Courts-Martial, United States, 1951, p. 252. In all subsequent Manuals the intent was to liberalize, rather than to tighten, the requirements of corroboration. DA Pam. 27-2, Analysis of Contents, Manual for Courts-Martial, United States, 1969 (Revised edition), para. 140a (5); App. 18, Analysis of Military Rule of Evidence 304(g), Manual, supra• App. 22, Analysis of the 1980 Amendments, Mil.R. Evid. 304(g), Manual for Courts-Martial, United States, 1984. The evidentiary defect in this case is that the confession and the evidence do not dovetail in the way required by Mil.R.Evid. 304 (g), as well as by the 1951 and 1969 Manuals for Courts-Martial.
On November 21, 1985, Yates was interviewed by Special Agent David C. DePriest of the Naval Investigative Service (NIS) concerning child molestation, child abuse, and neglect. In a sworn statement he admitted “that I could of possibly passed” gonorrhea to his daughter “through accidental sexual contact.” He explained that in mid-July 1985, he had attended a Navy school in the Philippines, where he “had sexual intercourse” and “oral sex” with a “bar girl.” The next week he had returned home to Okinawa, where subsequently he was examined at a naval hospital at Mr. DePriest’s request. In the interval, on two occasions he had “masturbate[d] on ... [his daughter’s] stomach,” after which he “would wipe the semen off her stomach.” He did “not remeber [sic] if any semen got into her vagina.” Yates stated that he “did not intentional[ly] try to insert ... [his] penis into” his daughter’s “vagina” and he “did not climax.” However, he “notice[d] my penis touched the entrance to her vagina.” According to Yates’ confession, “[a]s far as I know I did not penitrate [sic] [his daughter’s] vagina, but was conscious of what was happening.” Later in the statement he commented, “Regarding the issue of gonorrhea, I still do not know how ... [his daughter] came down with the disease. I have never had gonorrhea, even though I have had two extramartial [sic] relationships in the past.”
Yates executed a supplemental statement later that same day. There “he admitted that on two prior occasions he has performed oral sex on” his daughter. He could not tell “exactly when these acts occurred”; but they had “occurred since [his daughter] was 2 years old, and subsequent to her arrival on Okinawa in 1984.”
According to the medical evidence, Yates and his wife had been tested for the presence of gonorrhea after their daughter had been discovered to have this disease. The tests of the parents were negative. Special Agent DePriest testified that he had checked military dispensaries and clinics on Okinawa to determine if Yates had been treated for gonorrhea and had received a negative response.
Apparently the charge of indecent acts under Article 134 is based on the admissions in appellant’s supplemental confession. From my reading of this confession, it appears to refer to events substantially before the discovery in mid-July 1985 that Yates’ daughter had gonorrhea. From the medical evidence it seems clear that the onslaught of the gonorrhea was closely related in time to whatever sexual contacts caused the disease.
*119If a suspect confesses to crimes A and B, which occur at different times, and there is independent evidence as to crime A, the combination of that evidence and the confession to crime A does not provide adequate corroboration of crime B. See United States v. Afflick, 18 U.S.C.M.A. 462, 40 C.M.R. 174 (1969). Under these circumstances, the portion of the confession that concerns crime B is inadmissible for lack of corroboration.3 Indeed, Mil.R.Evid. 304(g) specifically directs: “If the independent evidence raises an inference of the truth of some but not all of the essential facts admitted, then the confession or admission may be considered as evidence against the accused only with respect to those essential facts stated in the confession or admission that are corroborated by the independent evidence.” (Emphasis added.) Because I discern no independent evidence which corroborates the supplemental confession, I conclude that it cannot be considered to establish the two acts of oral sex on which the charge of indecent acts was based. Thus, there remains no evidence as to that Charge, and it should be dismissed.
With respect to the charge of sodomy, the supplemental statement is also inadmissible. The lapse of time between the earlier acts of “oral sex” and the occurrence of the gonorrhea prevents the presence of that disease from constituting independent evidence that would allow use of these admissions to prove sodomy. Of course, the supplemental confession has no relevance to the rape charge. Thus, if the medical evidence does not provide the corroboration that would permit its use to prove the charge of indecent acts or sodomy, there is no corroboration that would permit its use as proof that a rape occurred. Accordingly, I conclude that the trial judge acted correctly in suppressing the supplemental statement.
The initial confession did not admit to any acts of oral sex or any other acts that would constitute sodomy. Thus, as to the sodomy charge, a factfinder could consider only the evidence that Carolyn had contracted gonorrhea and that the disease may have been caused by sodomy. However, according to the undisputed medical testimony, the presence of gonorrhea does not of itself prove “with any degree of medical certainty ... that there was” “sodomy,” “oral sex,” or “penetration.” Thus, as to the sodomy charge against Yates, the real issue is not so much admissibility of appellant’s initial confession as the sufficiency of the Government’s evidence when considered in the aggregate. In my view, unless the Government can produce additional evidence, the sodomy charge falls because of insufficient proof.
With respect to the Article 120 violations — rape and carnal knowledge 4 — it would seem that the medical evidence establishes a possibility that penetration of the vagina occurred, as would be requisite for either offense. Under one reading, the initial confession may be construed to contain an admission of penetration or attempted penetration. However, it appears to me that, when read as a whole, the confession admits no more than an indecent assault or indecent acts with a minor. The problem is that, although the independent evidence corroborates the occurrence of some sort of prohibited sexual contact between appellant and his daughter, it does not make clear what type of contact it was.
If the initial confession had contained a clear admission of either rape or sodomy, I believe the corroboration would be adequate. However, as I understand the re; quirement imposed by Mil.R.Evid. 304(g), the independent evidence, taken along with the confession, must be sufficient to persuade a reasonable factfinder that the accused is guilty. Here, with respect to the *120charge of rape, the independent evidence against Yates, considered along with his confession, seems inadequate to prove that appellant raped his daughter. Thus, the basic requirement set forth in Opper v. United States, 348 U.S. 84, 75 S.Ct. 158, 99 L.Ed. 101 (1954), to which the majority opinion refers, has not been met.
However, the initial confession by Yates clearly encompasses an indecent assault on his daughter and indecent acts with her. These are lesser-included offenses of the rape and sodomy charges. Thus, the confession was admissible for purposes of establishing appellant’s guilt of these included offenses.
Accordingly, I would remand this case to the military judge with directions that he suppress entirely the supplemental confession and that he allow the initial confession to be used, along with the independent evidence, to establish that in July 1985 appellant committed the lesser-included offenses of indecent assault on his daughter or indecent acts with her.

. The charge sheet is not in the record of trial at its appropriate place; but the nature of the charges was stated by trial counsel. (R. 2).


. I must admit that the language of the current Manual provision, Mil.R.Evid. 304(g), Manual for Courts-Martial, United States, 1984, is ambiguous enough to allow the interpretation adopted by the military judge.


. Perhaps under some circumstances Mil.R. Evid. 404(b) would provide a rationale for allowing commission of crime A to be considered as corroboration of the confession to crime B; but I do not perceive an adequate basis for using such a rationale in the present case.


. Since a 2-year-old child cannot consent to sexual intercourse, the coexistence of the carnal knowledge charge with the rape charge would appear to be over-charging.